Citation Nr: 0713410	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from December 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claims.  

The issues of entitlement to service connection for hepatitis 
C and PTSD are addressed in the REMAND portion of the 
decision below and are  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
the Board in a decision dated in September 1998, and the 
veteran did not appeal.

2.  In August 1999, the RO determined that the veteran had 
not provided sufficient new and material evidence with which 
to reopen the claim of entitlement to service connection for 
PTSD; and the veteran did not appeal.

3.  Evidence submitted since the August 1999 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed August 1999 RO decision which denied 
reopening the previously denied claim of service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).

2.  Subsequent to the August 1999 RO decision that denied 
reopening the previously denied claim of service connection 
for PTSD, new and material evidence sufficient to reopen the 
claim was received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  In this case, the Board finds that VA has 
substantially satisfied the duties to notify and assist as 
required.  To the extent there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to reopening the claim.

Revised provisions defining new and material evidence became 
effective on August 29, 2001.  See 66 Fed. Reg 45620 (2001). 
Those provisions are only applicable to claims filed on or 
after August 29, 2001.  As the veteran's claim to reopen was 
received by the RO in February 2004, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).


Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in September 1998, the Board denied the 
veteran's claim of entitlement to service connection for PTSD 
on the bases that there was no diagnosis of PTSD, and 
evidence indicating that the veteran had been exposed to a 
qualifying stressor.  See current 38 C.F.R. § 3.304(f) (2002) 
(Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors). 

In August 1999, the RO determined that the veteran had not 
provided sufficient new and material evidence with which to 
reopen the claim of entitlement to service connection for 
PTSD.  At the time of this decision, the evidence of record 
included the veteran's service medical and personnel records, 
and VA and private post-service medical treatment records.

Although the veteran filed a timely notice of disagreement as 
to the August 1999 rating decision and a Statement of the 
Case was issued in October 2000, the veteran did not file a 
Substantive Appeal and the August 1999 denial of reopening is 
therefore final.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

In the current attempt to reopen his claim, the veteran has 
proffered evidence that he is receiving benefits administered 
by the Social Security Administration, in part because of 
PTSD and hepatitis.  While the Social Security Administration 
award letter and a list of exhibits supporting its decision 
is of record, clinical records supporting the award have not 
been obtained.  38 U.S.C.A. § 5103A(b)(1), Lind v. Principi, 
3 Vet. App.  493 (1992); Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  Although not dispositive as to an issue that 
must be resolved by VA, the administration's findings are 
evidence which must be considered.  See White v. Principi, 
243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. 
App. 362 (2001).

Accordingly, because there is now existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; and which raises a reasonable possibility of 
substantiating the claim, the petition to reopen the claim of 
service connection for PTSD is granted and will be remanded.  
38 C.F.R. § 3.156(a) (2003).  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened; and to this extent only the claim is granted.


REMAND

Service Connection for PTSD:

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); cf. Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

The Board has not reviewed the record with a view towards 
ascertaining the merits of the claim, and presently expresses 
no opinion in this regard.  However, because the record is 
not fully developed for appellate adjudication and the RO/AMC 
must undertake specified development, the Board provides this 
review of germane evidence.  

As noted, the claim was denied by the Board in September 1998 
on the bases that there was no evidence that the veteran had 
been diagnosed as having PTSD, nor evidence of a stressor.

With regard to the question of a qualifying stressor, the 
veteran's record of assignments indicate the following events 
of 1967:

August 6	Veteran arrives in Vietnam and is 
assigned to Headquarters and Service 
Company, 2nd Battalion,
	9th Marines, 3rd Marine Division as an 
"Ammo Man"
in 81 millimeter mortar platoon

August 7	Veteran transferred to U.S. Navy Hospital 
Ship,
	USS Sanctuary

September 10	Veteran rejoins unit - Headquarters and 
Service Company, 2nd Battalion, 9th 
Marines, 3rd Marine Division as an "Ammo 
Man"

September 30	Veteran reassigned to Casualty Company, 
with duty
	at U.S. Naval Hospital, Okinawa, Japan.

	
Thus, the question of whether the veteran was exposed to a 
stressor must necessarily involve inquiry into whether such 
an event occurred during the approximately 20 days he was in 
Vietnam.  Although in December 1999, the veteran submitted 
duty logs reflecting actions of his unit for August 1967, 
these are not relevant to this matter, as the veteran's 20 
days in Vietnam occurred the following month - September 
1967.

Because the matter is remanded, the RO/AMC will cause 
appropriate research to ascertain whether the veteran's unit 
sustained any enemy mortar or rocket fire as he has alleged.  

With regard to the issue of a diagnosis, although the veteran 
has submitted medical records generated by the Charter 
Lakeside Medical Group indicating such a diagnosis, the basis 
of the diagnosis is unclear; i.e., whether the examiners were 
aware of the veteran's correct military history.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).   

An August 1967 service record had revealed that the veteran 
was admitted to the hospital ship U.S.S. Sanctuary with a 
gunshot wound of his left foot, "supposedly an accidental 
injury."  During the hospitalization, a passive aggressive 
personality with a passive dependent type was identified by 
psychiatrists.  The psychiatrists recommended that the 
veteran receive an administrative discharge due to 
unsuitability.

An October 1967 report of psychiatric observation at the 
Bethesda Naval Hospital had indicated that the veteran had 
repeatedly attempted to delay his assignment to Vietnam.  On 
the day he reported to his battalion in the field he 
sustained a self-inflicted flesh wound in his foot (which he 
claimed to be accidental).  During his stay on the hospital 
ship, he requested psychiatric consultation.  After a period 
of evaluation and observation, no psychiatric disease was 
found, and he was returned to duty.

A service personnel record dated in March 1968 revealed that 
the veteran, then stationed at Camp Lejeune, North Carolina, 
requested to see the Commanding General of the Second Marine 
Division, wishing to be discharged due to hardship because of 
problems at home.  He was referred to a psychiatrist, who 
stated that the veteran thought that a psychiatrist would 
"get him out of service."  No psychiatric disease was 
diagnosed.

VA hospital treatment records dated from March 1995 to April 
1995 show that the veteran reported a history of 
polysubstance abuse, unemployment and homelessness.  The 
diagnosis was PTSD, however, no specific stressors were 
indicated.

A VA PTSD examination report dated in December 1995 show that 
the examiner concluded that the veteran reported typical 
symptoms of PTSD, but that he had not provided a reliable 
history of exposure to traumatic events which would fulfill a 
criterion of PTSD.  The examiner noted that the veteran could 
not report specific incidents but described incoming fire in 
general terms.

VA outpatient treatment records dated in September 1996 show 
that several psychological tests, including the Mississippi 
PTSD Scale, had revealed profoundly elevated results which 
could not be validated.  The examiner concluded that it was 
not possible to form diagnostic impressions based on the 
veteran's responses.

A VA PTSD examination report dated in September 1997 show 
that the examiner had concluded that the veteran did not 
mention any stressors other than being in Vietnam and being 
exposed to incoming fire.  The diagnosis was major 
depression.  The examiner added that he had not noted 
stressors to substantiate a diagnosis of PTSD.

Private hospital treatment records from Charter Lakeside 
Behavioral Health System dated from June 1998 to July 1999 
show that the veteran had been diagnosed with recurrent major 
depression, PTSD, alcohol withdrawal, alcohol dependence, and 
sedative/hypnotic dependence.

A VA PTSD examination report dated in January 1999 show that 
the examiner indicated that the veteran described a very 
convincing picture of PTSD and a severely disrupted life, but 
that his extremely varied description of his history made it 
impossible to draw any conclusions about his exposures to 
stressors sufficient to cause PTSD.  His own handwritten 
letter was said to describe marked anxiety, failure to adapt, 
and repeated attempts to escape military service before going 
to Vietnam, along with the onset of substance abuse prior to 
going to Vietnam.  Since the aspects of his history which 
could be verified were contradictory and inaccurate, the 
examiner concluded that all history must be deemed 
unreliable, and that only observable data was useful in 
drawing any conclusions.  The assessment was polysubstance 
abuse, reportedly in intermediate term remission; depressive 
disorder, not otherwise specified; and anxiety disorder, not 
otherwise specified.  The examiner added that the veteran did 
not present a verifiable history which would warrant the 
diagnosis of PTSD.

Lay statements received from the veteran's mother and brother 
in February 1999 are also of record.  

The record thus demonstrates that although the veteran was in 
part treated for PTSD by the Charter Lakeside Behavioral 
Health System, it is unclear whether physicians at the 
facility were aware of the veteran's correct military 
history, or other mental examinations conducted which 
effectively found that the veteran did not have PTSD.

Thus, if the development presently directed results in 
confirmation of a qualifying stressor, or if the RO/AMC 
otherwise finds that the veteran served in "combat" within 
the meaning of applicable law, an updated VA mental disorders 
examination will be conducted.   See 38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

Service Connection for Hepatitis:

Because the Social Security Administration found the veteran 
to have been disabled in part due to hepatitis, the records 
underlying the award are potentially relevant to the claim 
and must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for PTSD or 
hepatitis C that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  In contacting the veteran, the RO/AMC 
will also invite the veteran to submit 
the name of the "best friend" who was 
killed by a rocket attack in the 
"hooch" in which the veteran was 
billeted during his Vietnam tour.  If the 
veteran identifies the individual in 
question, the RO/AMC will attempt to 
ascertain the death of the fellow Marine 
and corroborate the veteran's account.  

3.  The RO/AMC will make arrangements to 
obtain a copy of all medical records from 
the Social Security Administration that 
were used in considering the veteran's 
claim for disability benefits.  It 
appears that the veteran was awarded 
benefits in July 2006

4.  The RO/AMC will contact the 
appropriate government records depository 
and seek corroboration of the veteran's 
accounts of having been exposed to 
incoming rocket and mortar fire occurring 
during his approximate 21 days of in-
country Vietnam service (August 6, 1967 
and September 10 through 30, 1967).  

5.  If any of the veteran's claimed 
stressors are substantiated, or it is 
otherwise determined that the veteran 
served in "combat" within the meaning 
of applicable law, the RO/AMC will accord 
the veteran a clarifying VA mental 
disorders examination to ascertain 
whether he has PTSD, as a result of the 
confirmed stressors or combat service.  
The veteran's claims folder will be 
reviewed by the examiner in conjunction 
with the examination, who will 
acknowledge receipt and review of the 
file in any report generated as a result 
of this remand.  

6.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If the 
RO/AMC finds it necessary and appropriate 
to afford the veteran with an additional 
examination or to engage in further 
development in order to verify any 
additional stressors which may be 
discovered pursuant to review of 
additional evidence obtained, it should 
be undertaken prior to further claim 
adjudication.

7.  The RO/AMC will readjudicate the 
veteran's claims for service connection.  
If any of the benefits sought on appeal 
remain denied, provide the veteran and 
his representative with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


